United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 24, 2019          Decided December 20, 2019

                        No. 19-5012

INDIAN RIVER COUNTY, FLORIDA AND INDIAN RIVER COUNTY
            EMERGENCY SERVICES DISTRICT,
                     APPELLANTS

                              v.

 UNITED STATES DEPARTMENT OF TRANSPORTATION, ET AL.,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-00333)


    Philip E. Karmel argued the cause and filed the briefs for
appellants.

     Steven L. Brannock and Tracy S. Carlin were on the brief
for amicus curiae Indian River Neighborhood Association in
support of appellants.

    Joan M. Pepin, Attorney, U.S. Department of Justice,
argued the cause for federal appellees. With her on the brief
were Jeffrey Bossert Clark, Assistant Attorney General, Eric
Grant, Deputy Assistant Attorney General, Kevin W. McArdle,
Attorney, Steven G. Bradbury, General Counsel, U.S.
Department of Transportation, Paul M. Geier, Assistant
                               2
General Counsel for Litigation and Enforcement, and Charles
E. Enloe, Trial Attorney.

    Eugene E. Stearns argued the cause for intervenor-
appellee. With him on the brief were David H. Coburn,
Cynthia L. Taub, and Matthew Buttrick.

    Before: GARLAND, Chief Judge, SRINIVASAN, Circuit
Judge, and EDWARDS, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

      EDWARDS, Senior Circuit Judge: In 2011, Intervenor AAF
Holdings LLC (“AAF”) announced plans to construct and
operate express passenger railway service connecting Orlando
and Miami, Florida. Phase I of the All Aboard Florida Intercity
Passenger Rail Project (also “AAF Project” or “Project”),
connecting Miami to West Palm Beach, has been completed.
Phase II, which will extend service to Orlando, is presently
under construction. In 2014, AAF applied for an allocation of
tax-exempt qualified Private Activity Bond (“PAB”) authority
to partially finance Phase II of the Project. In December 2017,
the Department of Transportation (“DOT”) allocated $1.15
billion in tax-exempt PABs to be issued by the Florida
Development Finance Corporation to finance Phase II of the
Project. AAF, the sponsor of the Project, received the proceeds
of the bond sales to fund the Project and is responsible for
repaying them.

    In February 2018, Indian River County, the Indian River
County Emergency Services District (together “County” or
“Appellant”), and other parties filed a complaint in the District
Court claiming that DOT exceeded its authority under 26
U.S.C. § 142(m)(1)(A) when it allocated $1.15 billion in PABs
                                3
to fund Phase II of the AAF Project. The complaint further
alleged that the allocation violated 26 U.S.C. § 147(f), which
requires certain state or local governmental approvals before
tax-exempt PABs may be issued. Finally, the complaint
challenged the adequacy of the Environmental Impact
Statement (“EIS”) prepared by the Federal Railway
Administration (“FRA”) pursuant to the requirements of the
National Environmental Policy Act (“NEPA”). See 42 U.S.C.
§ 4332. With respect to all of its claims, Indian River County
raised causes of action under the Administrative Procedure Act
(“APA”). See 5 U.S.C. § 706(2)(A) (an agency action may be
set aside if found “to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law”); id.
§ 706(2)(C) (an agency action may be set aside if it is “in
excess of statutory jurisdiction, authority, or limitations, or
short of statutory right”). On December 24, 2018, the District
Court rejected Appellant’s claims and granted summary
judgment to the federal defendants. Indian River Cty. v. Dep’t
of Transp., 348 F. Supp. 3d 17 (D.D.C. 2018).

     The District Court ruled that because the complaint
arguably fell within the zone-of-interests protected or regulated
by § 142, Indian River County was among the class of parties
authorized by Congress to pursue a cause of action under the
APA. However, the District Court found no merit in Indian
River County’s claims. The court ruled that the disputed
Project constituted a “surface transportation project” under
§ 142(m)(1)(A), as required for DOT’s allocation of PABs
qualifying for tax-exempt status. The District Court also ruled
that the use of the disputed PABs did not violate 26 U.S.C.
§ 147(f). And, finally, the District Court ruled that the FRA’s
preparation of the EIS as required by NEPA was neither
arbitrary, nor capricious, nor an abuse of discretion, nor
otherwise in violation of the law. On appeal, Indian River
County challenges only the District Court’s rulings with
                                4
respect to § 142 and NEPA. DOT and Intervenor AAF, in turn,
contend that Appellant’s claims should be dismissed because
its interests are not within the zone-of-interests protected by 26
U.S.C. § 142(m). In the alternative, they seek affirmance of the
District Court’s judgments on the merits.

     For the reasons explained below, we affirm the judgments
of the District Court. We agree that Indian River County’s
interests are within the zone-of-interests protected by 26 U.S.C.
§ 142 and, therefore, the complaint raises claims that are
cognizable under the APA. However, we hold that DOT
permissibly and reasonably determined that the Project
qualifies for tax-exempt PAB financing under 26 U.S.C.
§ 142(m). We also hold that the EIS for the Project adheres to
the commands of NEPA.


                      I.   BACKGROUND

   A. Statutory Background

       1. Private Activity Bonds

     Under 26 U.S.C. § 103(a) of the Internal Revenue Code
(“Code”), interest on state or local bonds is generally not
subject to federal taxation. 26 U.S.C. § 103(a). However, a
PAB issued by state or local governments to finance private
activities is not tax-exempt unless it is a “qualified bond.” Id.
§ 103(b)(1). As the District Court explained:

    Congress has authorized interest earned on certain
    types of PABs to be exempted from federal taxation.
    See 26 U.S.C. §§ 103, 141. Because this exemption
    allows the bondholder to keep all the interest, bond
    issuers can sell the bond at a lower interest rate. . . .
                                5
    Section 141 outlines certain types of PABs that can
    constitute “qualified bond[s],” including “exempt
    facility bond[s].” Id. § 141(e)(1)(A). Under § 142(a),
    a bond is an “exempt facility bond” if at least 95% of
    proceeds from its issue are used to finance one of
    fifteen enumerated categories of projects. Id. § 142(a).
    One such category is “qualified highway or surface
    freight transfer facilities.” Id. § 142(a)(15). Section
    142(m) defines “qualified highway or surface freight
    transfer facilities,” id. § 142(m)(1), and authorizes the
    Secretary of Transportation, “in such manner as [she]
    determines appropriate,” id. § 142(m)(2)(C), to
    allocate up to $15 billion of PAB authority to eligible
    projects, id. § 142(m)(2)(A). Put simply, Congress has
    enacted a mechanism through which the Secretary can
    allocate tax exemptions to bonds used to finance
    construction of, or improvements to, certain types of
    facilities. These exemptions lower the cost of selling
    the bonds, better enabling state and local governments
    to finance the projects.

        The Secretary’s allocation is necessary . . . for a
    bond to be tax-exempt because it finances a “qualified
    highway or surface freight transfer facilit[y].” Id.
    § 142(m)(2)(A).

Indian River Cty., 348 F. Supp. 3d at 28 (alterations in original)

      As noted, an “exempt facility bond” includes a bond
whose proceeds from its issue are used to finance “qualified
highway or surface freight transfer facilities.” 26 U.S.C.
§ 142(a)(15). Section 142(m)(1)(A) defines “qualified
highway or surface freight transfer facilities” as “any surface
transportation project which receives Federal assistance under
title 23, United States Code.” Title 23, in turn, authorizes
                              6
federal funding for, inter alia, “the elimination of hazards of
railway-highway crossings.” 23 U.S.C. § 130(a).

       2. National Environmental Policy Act

     As we recently explained in Mayo v. Reynolds, 875 F.3d
11 (D.C. Cir. 2017), Congress enacted NEPA in part “to
promote efforts which will prevent or eliminate damage to the
environment and biosphere and . . . enrich the understanding of
the ecological systems and natural resources important to the
Nation.” Id. at 15 (internal quotation marks omitted) (quoting
42 U.S.C. § 4321). To achieve these ends,

    NEPA requires all federal agencies to include a
    detailed environmental impact statement (“EIS”) “in
    every recommendation or report on . . . major Federal
    actions significantly affecting the quality of the
    human environment.” Id. § 4332(2)(C). This process
    ensures that an agency will consider every significant
    aspect of the environmental impact of a proposed
    action and inform the public of its analysis. In other
    words, agencies must take a hard look at [the]
    environmental consequences of their actions, and
    provide for broad dissemination of relevant
    environmental information.
       ....

         Where NEPA analysis is required, its role is
    primarily information-forcing. As the Supreme Court
    has explained, “[t]here is a fundamental distinction
    . . . between a requirement that mitigation be
    discussed in sufficient detail to ensure that
    environmental consequences have been fairly
    evaluated, on the one hand, and a substantive
    requirement that a complete mitigation plan be
                               7
    actually formulated and adopted, on the other.”
    Robertson v. Methow Valley Citizens Council, 490
U.S. 332, 352 (1989). NEPA is not a suitable vehicle
    for airing grievances about the substantive policies
    adopted by an agency, as NEPA was not intended to
    resolve fundamental policy disputes.

        It is now well-established that NEPA imposes
    only procedural requirements on federal agencies with
    a particular focus on requiring agencies to undertake
    analyses of the environmental impact of their
    proposals and actions. It is equally clear that NEPA
    does not impose a duty on agencies to include in every
    EIS a detailed explanation of specific measures which
    will be employed to mitigate the adverse impacts of a
    proposed action.
875 F.3d at 15-16 (alterations in original) (citations and
quotation marks omitted).

     In sum, because NEPA’s requirements are “essentially
procedural,” the statute does “not mandate particular
substantive environmental results.” Theodore Roosevelt
Conservation P’ship v. Salazar, 661 F.3d 66, 68 (D.C. Cir.
2011) (internal quotation marks and citations omitted). Instead,
NEPA “focus[es] Government and public attention on the
environmental effects of proposed agency action.” Id.
(alteration in original) (internal quotation marks omitted).
Those requirements “simply . . . ensure that the agency has
adequately considered and disclosed the environmental impact
of its actions.” WildEarth Guardians v. Jewell, 738 F.3d 298,
308 (D.C. Cir. 2013) (internal quotation marks and citation
omitted).
                               8
   B. Factual Background

     The dispute in this case emanates from financial and
environmental concerns relating to the construction and
operation of an express passenger railway service connecting
Miami, Fort Lauderdale, West Palm Beach, and Orlando,
Florida. The rail service, known as the All Aboard Florida
Intercity Passenger Rail Project, has been spearheaded by
AAF. The new rail service will run along an existing rail
corridor designed in the late 1800s by the Florida East Coat
Railway (“FECR”). The FECR corridor accommodated both
passenger and freight rail service until 1968, when passenger
rail service was terminated. The AAF Project is designed to
restore portions of the existing rail corridor between Miami and
Cocoa and construct a new segment between Cocoa and
Orlando. The ultimate goal is to establish speedy rail passenger
service along a significant segment of the east coast of Florida.

     AAF announced its plans for the Project in 2011.
According to AAF, the high-speed passenger service will
include 32 daily departures that will cover the 235-mile trip in
about three hours. Phase I of the Project, connecting Miami to
West Palm Beach, with a stop in Fort Lauderdale, was
completed in January 2018. Phase II, connecting West Palm
Beach to Orlando, is still under construction. When Phase II is
completed, passenger trains will run north from West Palm
Beach to Cocoa, turn west, and run inland along State Road
528 to Orlando International Airport.
                              9
   The record indicates that, in both Phases of the Project,
AAF is improving the existing rail corridor by:

    (i) replacing portions of the existing mainline tracks
    and reinstalling a second set of tracks where the
    historic second track was previously removed; (ii)
    adding a third track in certain locations within the
    corridor to allow for more efficient service; (iii)
    replacing or repairing existing bridges across
    waterways; (iv) installing Positive Train Control
    systems which will provide integrated command and
    control of passenger and freight train operations; and
    (v) upgrading railway-roadway crossing safety
    features per federal regulations and requirements, as
    well as specific requests from counties and
    municipalities along the Project route. JA1831-44.…
    In addition, AAF has been helping counties and
    municipalities convert existing crossings into “Quiet
    Zones,” which eliminates the requirement for warning
    horns to be sounded as trains approach. JA2291.

Intervenor’s Br. at 3.
                            10




Id. at 5.

      In 2013, an AAF subsidiary applied to FRA for a $1.6
billion loan pursuant to the Railroad Rehabilitation and
Improvement Financing program to help finance the Project.
Because projects benefiting from such loans are subject to
NEPA, FRA conducted an environmental review of the entire
AAF Project. The agency prepared an Environmental
Assessment and Section 4(f) Evaluation for Phase I, which
resulted in a Finding of No Significant Impact. FRA also
commenced preparing an EIS for Phase II, with the assistance
                               11
of the U.S. Coast Guard and U.S. Army Corps of Engineers. In
2015, AAF withdrew its loan application, so FRA did not issue
a Record of Decision on its EIS. In 2017, however, after AAF
resubmitted its loan application, FRA completed the NEPA
review process.

     The NEPA review lasted over two years and included an
extensive period for public comment, including numerous
public meetings in counties along the Project corridor. Over
15,400 written comments were received from interested
parties, including Indian River County. FRA responded to
comments in its Final EIS, which was published on August 5,
2015. The Final EIS is over 600 pages in length, includes an
additional 70 appendices, and concludes that the existing
FECR corridor was the only feasible alternative for the north-
south segment of the Project. FRA also concluded that “[t]he
Project would have an overall beneficial effect on public
health, safety, and security in the rail corridor,” J.A. 1658, as
well as “beneficial cumulative impacts” on “transportation, air
quality, and economic resources,” id. at 1662. Finally, the EIS
set forth significant mitigation measures relating to public
safety, vehicular traffic, navigation, noise and vibration, water
resources, biological resources, essential fish habitat, wetlands
and other ecological systems, threatened and endangered
species, and historic properties. Id. at 2503-21. After receiving
additional public comments, FRA issued a Record of Decision
on December 15, 2017. This included the agency’s analyses
regarding alternatives, environmental impacts, and mitigation,
id. at 4357-4412, and a separate addendum in which it
evaluated and responded to the comments on the Final EIS, id.
at 4414-48.

    In the end, the loan that had been sought by AAF was
never made. As explained below, AAF obtained financing
                              12
through the sale of tax-exempt PABs and withdrew its loan
application in February 2019.

    The allocation of the PABs in support of the Project
occurred as follows:

        In 2014, AAF applied [to DOT] for an allocation
    of tax-exempt PABs to partially finance the project.
    To demonstrate that the Project is indeed a “surface
    transportation project which receives Federal
    assistance under title 23,” 26 U.S.C. § 142(m)(1)(A),
    AAF submitted documentation showing that more
    than $9 million in Title 23-funded improvements had
    been made to 72 separate grade crossings (railway-
    highway intersections) since 2012 along the N-S
    corridor and the Miami to West Palm Beach corridor.
    DOT determined that the Project was eligible for PAB
    funding and provisionally allocated $1.75 billion in
    tax-exempt PABs to the project. In September 2016,
    however, AAF submitted a new request for a $600
    million allocation for Phase I only, and it asked that
    the previous allocation be withdrawn. DOT granted
    both requests in November 2016. The $600 million in
    PABs for Phase I were subsequently issued by the
    Florida Development Finance Corporation and sold to
    private investors.

        A year later, AAF submitted a new application for
    an allocation of PABs to finance Phase II. DOT
    allocated $1.15 billion for Phase II in December 2017.
    The Florida Development Finance Corporation’s
    authority to issue those bonds was set to expire at the
    end of 2018, but it was extended to June 30, 2019.
    While this appeal has been pending, DOT granted
    AAF’s request to modify the Phase II allocation to
                               13
    allow for the issuance of an additional $950 million in
    PABs. All $2.1 billion in bonds have been issued. See
    https://www.transportation.gov/buildamerica/progra
    ms-services/pab.

DOT Br. at 6-7 (citations omitted).

   C. Procedural History

     In 2015, Indian River County filed a lawsuit challenging
DOT’s December 2014 allocation of $1.75 billion in PABs.
Martin County filed a similar action, in which it additionally
claimed that the Project was not eligible to receive an allocation
of PABs under 26 U.S.C. § 142(m). The District Court denied
a motion to dismiss both Counties’ environmental claims, but
granted dismissal of Martin County’s claim that DOT exceeded
its authority under § 142. See Indian River Cty. v. Rogoff, 201
F. Supp. 3d 1, 20-21 (D.D.C. 2016). After AAF requested that
the initial PAB allocation be withdrawn, the two cases pending
in the District Court were dismissed as moot. See Indian River
Cty. v. Rogoff, 254 F. Supp. 3d 15, 17-18, 22 (D.D.C. 2017).

     The litigation in the present case was initiated in February
2018. Three claims were raised: First, the complaint alleged
that DOT exceeded its authority under 26 U.S.C. § 142(m)
when it allocated $1.15 billion in PABs to fund Phase II of the
AAF Project. Second, the complaint asserted that the allocation
violated 26 U.S.C. § 147(f), which requires certain state or
local governmental approvals before tax-exempt PABs may be
issued. Finally, the complaint challenged the adequacy of
DOT’s NEPA review of the Project prior to allocating the
disputed PABs. AAF intervened to defend against the
complaint. Martin County and Citizens Against Rail Expansion
in Florida were originally named as co-plaintiffs, along with
Indian River County. However, before this appeal was filed,
                               14
they reached a settlement with AAF and stipulated to the
dismissal of their claims with prejudice.

     In December 2018, the District Court granted summary
judgment to the federal defendants and AAF. See Indian River
Cty. v. Dep’t of Transp., 348 F. Supp. 3d 17 (D.D.C. 2018). As
noted above, the District Court ruled that because the complaint
arguably fell within the zone-of-interests protected or regulated
by § 142, Indian River County was among the class of parties
authorized by Congress to pursue a cause of action under the
APA. The court also ruled that the disputed allocation of PABs
did not violate § 142 or § 147(f). As to Appellant’s claim under
§ 142, the District Court upheld DOT’s determination that the
Project is a “surface transportation project” that has received
federal assistance under Title 23 of the U.S. Code, as required
by 26 U.S.C. § 142(m)(1)(A). With respect to the § 147(f)
claim, the District Court ruled that DOT lawfully allocated the
disputed PABs after obtaining the State of Florida’s approval,
thus concluding that DOT was not obligated to seek the
approval of each local governmental authority in areas through
which Phase II will run.

     Finally, the District Court found that FRA’s environmental
review of the Project satisfied NEPA’s requirements. The
District Court rejected Appellant’s claims relating to pedestrian
safety, noting the EIS’s thorough study of every grade crossing
along the entire corridor; the extensive safety improvements
that AAF is mandated to make; and the record demonstrating
that the EIS considered the safety of trespassers who cut across
the tracks between formal crossings and addressed the safety
problems posed by these situations. The District Court also
rejected Appellant’s claim that a complete mitigation plan,
detailing the location and design of fencing along the railway,
was required in the EIS. Finally, the District Court held that the
EIS adequately examined noise impacts.
                              15

     Indian River County now appeals the District Court’s
grant of summary judgment with respect to its claims under
§ 142 and NEPA, but it no longer presses its claim under
§ 147(f). DOT and AAF contend that the case should be
dismissed because Indian River County’s asserted interests fall
outside the zone-of-interests protected by § 142. In the
alternative, DOT and AAF seek affirmance of the District
Court’s judgments on the merits.

                        II. ANALYSIS

   A. Standard of Review

     “This court reviews the District Court’s ruling on
summary judgment de novo.” Feld v. Fireman’s Fund Ins. Co.,
909 F.3d 1186, 1193 (D.C. Cir. 2018). In reviewing a summary
judgment motion, courts are required to “‘examine the facts in
the record and all reasonable inferences derived therefrom in a
light most favorable to’ the non-moving party.” Id. (quoting
Robinson v. Pezzat, 818 F.3d 1, 8 (D.C. Cir. 2016)). We must
then determine whether “there are any genuine factual issues
that properly can be resolved only by a finder of fact because
they may reasonably be resolved in favor of either party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The
District Court’s conclusion that Appellant has a cause of action
under the APA for its § 142(m) claim is also reviewable de
novo, because it is a question of law. Zuza v. Office of High
Representative, 857 F.3d 935, 938 (D.C. Cir. 2017).

     When, as in this case, the appeal is from a final judgment
issued by the District Court, we do not defer to the District
Court’s review of the agency action. Novicki v. Cook, 946 F.2d
938, 941 (D.C. Cir. 1991). Rather, “[w]e review the
administrative action directly, according no particular
                               16
deference to the judgment of the District Court.” Mingo Logan
Coal Co. v. EPA, 829 F.3d 710, 718 (D.C. Cir. 2016) (internal
quotation marks and citation omitted). The reason is that, under
well-established law, “when an agency acts pursuant to
congressionally-delegated authority and the action has the
force of law, ‘the agency itself is typically owed deference with
respect to its fact-finding, see NLRB v. Brown, 380 U.S. 278,
292 (1965), its application of law to facts, see Citizens to Pres.
Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971), and its
interpretation of the governing statute or regulation, see
Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837, 843 (1984).’” EDWARDS & ELLIOTT, FEDERAL
STANDARDS OF REVIEW 145 (3d ed. 2018) (quoting Novicki,
946 F.2d at 941).

     Because neither NEPA nor 26 U.S.C. § 142 supplies a
private right of action, judicial review under both statutes is
governed by the APA. The APA requires that we “hold
unlawful and set aside agency action” that is “arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A). Agency action is
arbitrary and capricious “if the agency has relied on factors
which Congress has not intended it to consider, entirely failed
to consider an important aspect of the problem, [or] offered an
explanation for its decision that runs counter to the evidence
before the agency.” Motor Vehicle Mfrs. Ass’n v. State Farm
Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). In evaluating
contested agency action, the court must “not . . . substitute its
[own] judgment for that of the agency.” Id.

    In reviewing NEPA challenges, we must be “mindful that
our role is not to ‘flyspeck’ an agency’s environmental
analysis, looking for any deficiency no matter how minor.
Rather, it is simply to ensure that the agency has adequately
considered and disclosed the environmental impact of its
                              17
actions and that its decision is not arbitrary or capricious.”
WildEarth Guardians, 738 F.3d at 308 (citation and internal
quotation marks omitted); see also Robertson v. Methow Valley
Citizens Council, 490 U.S. 332 (1989) (making it clear that the
courts must give deference to agency judgments as to how best
to prepare an EIS).

   B. Appellant’s Interests Fall Within the “Zone of
      Interests” Protected by § 142

     In Lexmark International, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 129 (2014), the Supreme
Court explained the “lenient approach” that the courts must
follow in determining whether a party has stated a cause of
action under the APA:

         First, we presume that a statutory cause of action
    extends only to plaintiffs whose interests “fall within
    the zone of interests protected by the law invoked.”
    The modern “zone of interests” formulation
    originated in Association of Data Processing Service
    Organizations, Inc. v. Camp, 397 U.S. 150 (1970), as
    a limitation on the cause of action for judicial review
    conferred by the Administrative Procedure Act
    (APA). We have since made clear, however, that it
    applies to all statutorily created causes of action; that
    it is a “requirement of general application”; and that
    Congress is presumed to “legislate against the
    background of” the zone-of-interests limitation,
    “which applies unless it is expressly negated.” Bennett
    v. Spear, 520 U.S. 154, 163 (1997). . . .

       We have said, in the APA context, that the test is
    not “‘especially demanding,’” Match-E-Be-Nash-
    She-Wish Band of Pottawatomi Indians v. Patchak,
                                18
     567 U.S. 209, 225 (2012). In that context we have
     often “conspicuously included the word ‘arguably’ in
     the test to indicate that the benefit of any doubt goes
     to the plaintiff,” and have said that the test “forecloses
     suit only when a plaintiff’s ‘interests are so marginally
     related to or inconsistent with the purposes implicit in
     the statute that it cannot reasonably be assumed that’”
     Congress authorized that plaintiff to sue. Id. That
     lenient approach is an appropriate means of
     preserving the flexibility of the APA’s omnibus
     judicial-review provision, which permits suit for
     violations of numerous statutes of varying character
     that do not themselves include causes of action for
     judicial review.

Id. at 129-30 (citations and brackets omitted).

     DOT and Intervenor AAF argue that this case should be
dismissed because Appellant’s interests are not within the
zone-of-interests of 26 U.S.C. § 142. In pressing this position,
DOT argues that the District Court erred in concluding that “the
interests at stake in § 142 . . . are illuminated by § 147(f), which
requires State or local government approval for certain PABs
to qualify for tax exemption.” Indian River Cty., 348 F. Supp.
3d at 29. In DOT’s view, “the arguable existence of a cause of
action under Section 147(f) does not give Plaintiffs a cause of
action to sue for an alleged violation of Section 142.” DOT Br.
at 16. DOT’s position is shortsighted, and it reflects a distorted
view of the District Court’s decision.

     What the District Court said was this:

     In applying the zone-of-interests test, courts do not
     look at the specific provision said to have been
     violated in complete isolation. At the same time,
                               19
    courts must police the extent to which they look
    beyond the provision invoked to ensure that casting a
    wider net does not deprive the zone-of-interests test of
    virtually all meaning. Accordingly, a court must limit
    its analysis to the provision invoked for suit, as
    clarified by any provisions to which it bears an
    integral relationship. In this case, then, the Court must
    first determine whether § 147(f) bears an integral
    relationship with § 142, the provision upon which
    Indian River County sues.

        The Court concludes that the two provisions do
    bear an integral relationship. They form adjacent
    requirements for PABs used to finance certain
    categories of facilities to qualify for tax-exempt
    status: § 142 enumerates the types of facilities, and §
    147(f) ensures public approval and democratic
    accountability for their construction. Absent § 147(f)
    approval, PABs used to finance a § 142 facility cannot
    be tax-exempt; and PABs approved pursuant to §
    147(f) are not tax-exempt unless they are used to
    finance a § 142 facility.

        Most importantly, each requirement evinces a
    common purpose: ensuring that when the public fisc
    forgoes revenue through tax-exempt bonds, those
    bonds are used to benefit the public.

Indian River Cty., 348 F. Supp. 3d at 29-30 (footnote, citations,
quotation marks, and brackets omitted). This is a perfectly
reasonable construction of the zone-of-interests test. The
simple point made by the District Court is that “[b]y
demonstrating that § 142 and § 147(f) bear an integral
relationship, the County has illuminated § 142 in a way that
suggests Congress’s intent was indeed to allow State and local
                               20
governments to ensure public benefit would accrue from
projects financed by tax-exempt bonds.” Id. at 31. The District
Court did not say, as DOT suggests, that the arguable existence
of a cause of action under § 147(f) gives Appellant a cause of
action to sue for an alleged violation of § 142.

     In any event, we need not tarry further over the District
Court’s decision because we hold that Appellant is within the
zone-of-interests of 26 U.S.C. § 142(m) for reasons analogous
to those discussed in Match-E-Be-Nash-She-Wish Band of
Pottawatomi Indians, 567 U.S. at 224-28. Just as the Court
noted in that case, we note here that there is no dispute over the
fact that Appellant’s environmental and safety concerns are
matters of the sort that DOT surely will have “in mind” when
exercising its authority to allocate PABs pursuant to § 142. Id.
at 227. This alone is enough to show that Appellant’s asserted
interests at least arguably fall within the zone-of-interests
protected by § 142.

     DOT has discretion under the statute to allocate PABs to
qualified facilities. 26 U.S.C. § 142(m)(2)(C). And nothing in
the statute precludes DOT from considering local government
concerns and environmental issues when evaluating PAB
allocations under § 142(m). Indeed, DOT instructs PAB
applicants to “[i]ndicate the current status of milestones on [the
estimated timeline provided], including all necessary permits
and environmental approvals.” Notice of Solicitation and
Request for Comments, Applications for Authority for Tax-
Exempt Financing of Highway Projects and Rail-Truck
Transfer Facilities, 71 Fed. Reg. 642, 643 (Jan. 5, 2006)
(emphasis added). DOT also instructs applicants to “[p]rovide
a copy of a resolution adopted in accordance with state or local
law authorizing the issuance of a specific issue of obligations
[as required by section 147(f)].” Id. AAF’s application
                               21
provided all of this required information. J.A. 4522, 4532-34,
4545.

     DOT’s position regarding the zone-of-interests inquiry is
obviously wanting because it fails to take account of the fact
that Appellant’s cause of action arises under the APA, not
under the Code. As noted above, the zone-of-interests test is
not “especially demanding” with respect to matters arising
under the APA, and “the benefit of any doubt goes to the
plaintiff.” Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians, 567 U.S. at 225 (citation omitted). Furthermore, the
Supreme Court has “consistently held that for a plaintiff’s
interests to be arguably within the zone of interests to be
protected by a statute, there does not have to be an indication
of congressional purpose to benefit the would-be plaintiff.”
Nat’l Credit Union Admin. v. First Nat. Bank & Tr. Co., 522
U.S. 479, 492 (1998) (internal quotation marks and citation
omitted). And a plaintiff certainly need not be expressly listed
as a beneficiary of a statutory provision in order to be within
its protected zone-of-interests. Finally, the Supreme Court has
emphasized that the zone-of-interests test “forecloses suit only
when a plaintiff’s ‘interests are so marginally related to or
inconsistent with the purposes implicit in the statute that it
cannot reasonably be assumed that Congress intended to permit
the suit.’” Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians, 567 U.S. at 225 (citation omitted). That certainly is not
this case.

     In assessing whether a plaintiff’s interests fall within the
zone-of-interests protected by a statute, we must consider the
“context and purpose” of the relevant statutory provisions and
regulations at issue. Match-E-Be-Nash-She-Wish Band of
Pottawatomi Indians, 567 U.S. at 226. “‘[W]e do not look at
the specific provision said to have been violated in complete
isolation[,]’ but rather in combination with other provisions to
                               22
which it bears an ‘integral relationship.’” Nat’l Petrochemical
& Refiners Ass’n v. EPA, 287 F.3d 1130, 1147 (D.C. Cir. 2002)
(second alteration in original) (citation omitted). In applying
these principles, it is quite clear that Appellant – a local
government entity whose citizens will be directly affected by
the AAF Project – has compelling interests that fall within the
zone-of-interests protected by the statute. The statutory context
and purpose make this clear.

      26 U.S.C. § 141(e)(1)(A) outlines certain types of PABs
that can constitute “qualified bond[s],” including “exempt
facility bond[s].” An “exempt facility bond” includes a bond
whose proceeds from its issue are used to finance “qualified
highway or surface freight transfer facilities.” 26 U.S.C.
§ 142(a)(15). Section 142(m)(1)(A) then defines “qualified
highway or surface freight transfer facilities” as “any surface
transportation project which receives Federal assistance under
title 23, United States Code.” Title 23, in turn, authorizes
federal funding for, inter alia, “the elimination of hazards of
railway-highway crossings.” 23 U.S.C. § 130(a). It cannot be
doubted that Indian River County is seriously concerned about
the effects of any surface transportation project that cuts
through the County. Nor can it be doubted that Indian River
County has a strong interest in limiting or removing any
hazards posed by railway-highway crossings in the County.
Therefore, on the record in this case, it is not difficult to
conclude that DOT’s allocation of PABs pursuant to § 142(m)
implicates important interests of Indian River County. The
County is a “reasonable—indeed, predictable—challenger[] of
the Secretary’s decisions” regarding PAB allocations in a case
of this sort. Match-E-Be-Nash-She-Wish Band of Pottawatomi
Indians, 567 U.S. at 227.

    Given this context, we reject the suggestion made by DOT
and Intervenor AAF that Indian River County’s interests are
                              23
only “marginally related to” DOT allocations of tax-exempt
qualified Private Activity Bonds pursuant to 26 U.S.C.
§ 142(m)(1)(A). We therefore affirm the judgment of the
District Court that Indian River County’s interests are within
the zone-of-interests of 26 U.S.C. § 142.

   C. DOT Lawfully and Reasonably Allocated Private
      Activity Bonds to the AAF Project

    The principal issue on the merits is whether DOT
permissibly allocated PABs to the AAF Project. Appellant’s
argument on this point is straightforward:

        The AAF passenger rail project is eligible to be
    financed with private activity bonds only if it
    “receives Federal assistance under title 23.” 26 U.S.C.
    § 142(m)(1)(A). The AAF project has not received
    such funding. DOT approved the use of PABs for the
    project on the theory that it will indirectly benefit
    from highway safety projects on railway-highway
    crossings that received federal funding under 23
    U.S.C. § 130. These highway safety projects were
    made on the pre-existing freight corridor to be utilized
    by the AAF project. But a supposed benefit to the
    AAF project, even if proven, would not satisfy the
    statutory language that the AAF project itself receive
    federal assistance under title 23. Not only has the
    project not received such funding, it would not have
    been eligible for such funding because the only type
    of project eligible to receive funding under 23 U.S.C.
    § 130 is a project to improve the safety of railway-
    highway crossings. The AAF project is not a project
    to improve the safety of railway-highway crossings.
                               24
Appellant’s Br. at 10. We find no merit in Appellant’s
argument.

     Section 142(m)(1)(A) authorizes allocations of PABs for
“any surface transportation project which receives Federal
assistance under title 23, United States Code.” DOT has
followed a consistent interpretation of the statute that a project
“receives assistance” for purposes of § 142(m) even if only a
constituent portion was directly financed with Title 23 funds.
Applying that interpretation here, railroad grade crossings are
part of a railroad “project” on any ordinary understanding, and
the record adequately supports the District Court’s conclusion
that crossing improvements were made in contemplation of the
All Aboard Florida initiative. See Indian River Cty., 348
F. Supp. 3d at 34-35.

     After the Project was announced, AAF received $9
million in Title 23 funds that were used to upgrade railway-
highway crossings on the Project corridor. About $2.2 million
of those funds were used to upgrade 39 crossings in Phase II
of the Project. The Title 23 funds used to improve the safety
of the grade crossings clearly benefit the AAF Project and are
important to “eliminat[ing] hazards of railway-highway
crossings” as required by the statute. 23 U.S.C. § 130.
Therefore, DOT permissibly and reasonably determined that
the Project qualified for tax-exempt PABs under 26 U.S.C.
§ 142(m).

     In opposition, AAF argues that DOT’s interpretation of
the statute rests on an “informal document” written in 2005 by
the then-Acting Chief Counsel of the Federal Highway
Administration and, therefore, it “does not warrant deference
under Chevron U.S.A., Inc. v. NRDC, 467 U.S. 837 (1984)
(“Chevron”), and at most is entitled to respect only to the extent
it has the ‘power to persuade.’ Skidmore v. Swift & Co., 323
                               25
U.S. 134, 140 (1944).” Appellant’s Br. at 17; see also
EDWARDS & ELLIOTT, FEDERAL STANDARDS OF REVIEW 211-
16, 248-51 (3d ed. 2018) (discussing Chevron and Skidmore).
DOT, in response, contends that “Chevron deference is
appropriate in light of ‘the interstitial nature of the legal
question, the related expertise of the Agency, the importance
of the question to administration of the statute, the complexity
of that administration, and the careful consideration the
Agency has given the question over a long period of time.’”
DOT Br. at 25 n.4 (quoting Barnhart v. Walton, 535 U.S. 212,
222 (2002)). We need not decide whether Chevron deference
is due because it is clear on the record before us that DOT’s
position easily survives review under Skidmore.

      When an agency’s interpretation of a statute has been
binding on agency staff for a number of years, and it is
reasonable and consistent with the statutory framework,
deference to the agency’s position is due under Skidmore. See,
e.g., Fed. Express Corp. v. Holowecki, 552 U.S. 389, 399-402
(2008). This is because an agency’s views that are within its
area of expertise are entitled to a level of deference
commensurate with their power to persuade. United States v.
Mead Corp., 533 U.S. 218, 228 (2001).

     DOT’s position has not only been consistent; it is also
eminently reasonable. After the enactment of § 142(m), DOT
sent a letter, dated October 7, 2005, to the Internal Revenue
Service, explaining that “the most reasonable reading of [the
statute] permits the proceeds of [PABs] authorized by this
provision to be used on the entire transportation facility that is
being financed and constructed even though only a portion of
that facility receives Federal assistance under title 23.” J.A.
4494. The letter further explained that Title 23 grantees
typically build some segments of the facility with Title 23
funds and other segments with state or local funds, even if the
                               26
entire facility is eligible for Title 23 funding. Id. at 4493. The
letter goes on to say that a narrow reading of the word “project”
would “distort the longstanding way in which facilities are
actually funded, create needless red tape, and artificially result
in the extension of Federal requirements that have nothing to
do with the bonding of transportation facilities.” Id. at 4495.
“This would result in doing exactly what the Congress
indicated it did not intend to do. In summary, our view is that
PAB proceeds may be used on any qualified facility that
includes a project funded with Federal-aid highway funds made
available under title 23.” Id. DOT’s long-standing position is
based on persuasive considerations that are consistent with the
statute. It is therefore due deference.

     Appellant contends that DOT’s position in this case should
be rejected because the disputed PABs were approved for a
surface transportation project that has not received federal
assistance under Title 23. We find no merit in this claim. DOT
has reasonably interpreted “project which receives Federal
assistance under title 23” to mean a project which — in whole
or part — benefits from assistance under Title 23. We have no
reason to question this position because the statute does not
require an applicant for PABs to be the direct recipient of
Federal assistance under Title 23; rather, the “project” at issue
must receive assistance under Title 23.

     Appellant also insists that it is not enough that the AAF
Project received some assistance under Title 23; rather,
according to Appellant, in order to qualify for PABs under
§ 142(m)(1)(A), the entire proposed Project must be funded by
Title 23. See Appellant’s Br. at 20. However, there is nothing
in the statute to support this interpretation. In this case, DOT
reasonably construed § 142 to authorize an allocation of PABs
to a project that has indisputably gained significant benefits
                               27
from Title 23-funded improvements to grade crossings
throughout the rail line.

     Finally, Appellant argues that DOT’s approval of PABs
for the AAF project is arbitrary and capricious because the
federally funded highway safety improvement projects were
not intended to benefit the AAF project. Assuming without
deciding that such intent is required, the District Court
correctly concluded that sufficient evidence of intent was
present here.

    The District Court found that:

    [T]he record indicates that a disproportionate amount
    of the Title 23 funding was disbursed only after the
    AAF project began. Over the ten-year period from
    2005 through 2014, the railway received
    approximately $21 million dollars in Title 23 funding,
    approximately 43% of which came in the three years
    following the commencement of AAF’s planning.
    Given that the AAF project received substantial
    attention in Florida, the Court is skeptical that the
    State’s Department of Transportation disbursed (and
    increased) this Title 23 funding without the
    knowledge—if not purpose—of benefitting the
    project. In short, the record indicates that this is not an
    instance in which the AAF project was such an
    ancillary or unintended beneficiary of the funds as to
    prevent the Secretary from concluding that it had
    “receive[d] Federal assistance under title 23[.]” 26
    U.S.C. § 142(m)(1)(A).

Indian River Cty., 348 F. Supp. 3d at 35 (second and third
alteration in original) (citation omitted). These findings and the
District Court’s conclusion are supported by the record.
                                28

     A large portion of the disputed Title 23 funds were
disbursed after the Project was announced and they provided
federal assistance to the Project by improving grade crossings
all along the corridor. The financial assistance provided has
been substantial, and the benefits afforded to the Project are
obvious. We therefore affirm the judgment of the District
Court.

    D. The Environmental Impact Statement for the AAF
       Project Complied with the Requirements of NEPA

     Finally, Appellant contends that the EIS prepared for the
Project does not comply with the requirements of NEPA.
Appellant argues that the EIS did not take a “hard look” at the
effects of the Project on public safety; that it did not adequately
disclose and mitigate safety risks to trespassers cutting across
the tracks at locations other than at legal grade crossings; and
that it did not sufficiently analyze the noise impacts caused by
both the higher speeds of the freight trains on the improved
tracks and the train horns at grade crossings. The record belies
these claims.

     The Supreme Court has emphasized that “inherent in
NEPA and its implementing regulations is a ‘rule of reason.’”
Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 767 (2004)
(citation omitted). This standard “ensures that agencies
determine whether and to what extent to prepare an EIS based
on the usefulness of any new potential information to the
decisionmaking process.” Id. “NEPA does not impose a duty
on agencies to include in every EIS a detailed explanation of
specific measures which will be employed to mitigate the
adverse impacts of a proposed action.” Mayo, 875 F.3d at 16
(internal quotation marks and citation omitted). And once an
agency has taken a “hard look” at “every significant aspect of
                              29
the environmental impact” of a proposed major federal action,
it is not required to repeat its analysis simply because the
agency makes subsequent discretionary choices in
implementing the program. Baltimore Gas & Elec. Co. v. Nat.
Res. Def. Council, Inc., 462 U.S. 87, 97 (1983) (quoting
Vermont Yankee Nuclear Power Corp. v. Nat. Res. Def.
Council, Inc., 435 U.S. 519, 553 (1978)). In sum, the Supreme
Court has made it clear that we must give deference to agency
judgments as to how best to prepare an EIS. See Robertson,
490 U.S. 332.

     As the District Court’s decision shows, the environmental
review process conducted by FRA was thorough and it
complied fully with the commands of NEPA. The District
Court aptly noted that “[a]gency action is rarely perfect. But
NEPA does not demand perfection. Instead, it requires that an
agency take a ‘hard look’ at the reasonably foreseeable impacts
of a proposed major federal action. The extensive Final EIS,
appendices, common responses, and Record of Decision
together demonstrate that FRA met that requirement here.”
Indian River Cty., 348 F. Supp. 3d at 61-62. We agree.

     As noted above, FRA prepared an EIS, covering more than
600 pages, examining the environmental impacts of the Project.
J.A. 1635-2574. This process also included multiple public
meetings and opportunities for public comment. Id. at 2559-74.
In September 2014, FRA released a draft EIS and received
more than 15,400 comments from a wide range of stakeholders.
The public commentary was then considered by FRA when it
prepared the Final EIS. Id. at 2569. In early August 2015, the
Final EIS was released. Id. at 1667.

     The EIS examines the Project’s impacts on land use,
transportation, navigation, air quality, noise and vibration,
farmland soils, hazardous material disposal, coastal zone
                              30
management, climate change, water resources, wild and scenic
rivers, wetlands, floodplains, wildlife habitat, threatened and
endangered species, social and economic effects (including
impacts on low-income communities), public health and safety,
parks, and historic properties, as well as the Project’s
cumulative impacts when combined with other past, present, or
reasonably foreseeable future actions. See id. at 1635-2574.
The EIS also sets forth a host of mitigation measures to
ameliorate those negative impacts. Id.

     The EIS additionally includes a thorough discussion of
pedestrian safety, at both formal and informal crossings. And
it examines and discusses mitigation of risks to pedestrians,
including those using informal crossings. With respect to
formal crossings, the EIS relies on a survey of every grade
crossing on the rail corridor. This survey was conducted by
FRA’s Office of Safety, Highway Rail Crossing and Trespasser
Program Division, and it includes an accompanying analysis
summarized in engineering reports which are included in the
EIS as Appendix 3.3.5-B. Id. at 2604-19.

     The EIS further acknowledges that informal crossings do
occur and that this form of trespassing was “an epidemic along
this corridor.” Id. at 2607 (Appendix 3.3.5-B); see also id. at
1762. The EIS recognizes that these informal crossings are
illegal and unsafe, id. at 1762, and that the arrival of AAF’s
passenger rail service could increase the frequency of accidents
involving trains and pedestrians, id. at 2397, 2400.

     To mitigate these risks, the EIS describes a two-pronged
approach: (1) AAF must discourage the use of informal
crossings by installing fencing, and (2) AAF must encourage
the use of formal crossings by adding sidewalks. Id. at 1763-
64. This mitigation approach also includes a public information
                               31
campaign, which will be conducted in coordination with the
rail-safety organization, Operation Lifesaver. Id.

     Moreover, the EIS notes that the rail corridor is already
fenced in at certain locations, id. at 2199, and that AAF will
conduct field surveys along the right-of-way to determine
where additional fencing and other preventative measures are
needed to prevent trespassing, id. at 2400. The EIS provides
that the “corridor will be fenced where an FRA hazard analysis
review determines that fencing is required for safety; this will
be in populated areas where restricting access to the rail
corridor is necessary for safety.” Id. at 1900. “Fencing on the
N-S Corridor would be upgraded based on existing public
access locations and the potential for conflicts with the
increased train frequency.” Id. at 2400.

     In addition, the EIS takes a “hard look” at noise impacts
from the Project. It finds that, if left unmitigated, these noises
(principally from the warning horns that the trains, both freight
and passenger, are required to sound at public highway-rail
grade crossings) could cause adverse impacts. To mitigate
these impacts, AAF committed to installing pole-mounted
horns at 117 intersections in the Phase II corridor, id. at 2291,
including 23 in Indian River County, id. at 2671. To further
reduce horn noise, AAF is cooperating with local governments
that wish to establish “quiet zones” that allow both passenger
and freight trains to pass through grade crossings without
sounding horns. Id. at 2291.

     It is unnecessary for us to detail other parts of the EIS or
the environmental review process. The District Court’s
opinion, which offers an impressively thorough and thoughtful
examination of the record, and which we endorse, is more than
sufficient. Indian River Cty., 348 F. Supp. 3d at 42-62. The
                             32
bottom line is that the Final EIS for the AAF Project clearly
complies with the requirements of NEPA.

                       CONCLUSION

     For the reasons set forth above, we affirm the judgments
of the District Court.

                                       So ordered.